Citation Nr: 1035792	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for status post 
reconstructive surgery for facial nerve palsy, with right nerve 
palsy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for erectile 
dysfunction.

5.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	NABVETS
ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In August 2007, the 
RO denied increased ratings for the service-connected right 
facial nerve palsy, hypertensive heart disease, and hypertension 
and also granted service connection for erectile dysfunction 
(0%).  In December 2007, service connection was granted for PTSD 
(30%).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge via videoconference in July 2010.  A transcript of the 
hearing has been associated with the record.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

At his July 2010 hearing, the Veteran identified treatment for 
his service-connected disabilities, records of which are absent 
from the claims file.  Specifically, he stated that a Dr. M. 
treated him for his facial condition and hypertension.  See 
Hearing Transcript (T.) at 3.  He also stated that he underwent 
surgery by Dr. H. for placement of a pacemaker.  Id.  The Veteran 
should be asked to fully identify these providers so that records 
of treatment may be sought.

The Veteran's July 2010 hearing testimony also disclosed that he 
was scheduled for a full physical examination on July 21, 2010.  
He should also be asked to identify the provider of this 
examination so that its report may be obtained and associated 
with the record.

Specifically with regard to the Veteran's PTSD claim, the Board 
observes that a December 2007 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation.  The 
Veteran submitted a notice of disagreement in January 2008 which 
indicated his desire to appeal the evaluation assigned.  While a 
June 2008 statement of the case characterized the issue of 
entitlement to service connection for PTSD, it did correctly list 
the procedural history of this claim and apprise the Veteran of 
the law pertaining to the evaluation of this disability.  
Moreover, it fully discussed the reasons and bases for the 
assignment of a 30 percent evaluation.  The Veteran submitted a 
timely substantive appeal.  It is clear, therefore, that the 
issue of an initial evaluation in excess of 30 percent for PTSD 
is before the Board.  

What remains unclear, however, is whether the Veteran desires to 
present testimony on this issue to the Board.  In this regard, 
the Board observes that VA Forms 9 submitted in June 2008 and 
August 2009 both indicated the Veteran's desire to have a 
hearing.  While a hearing was held in July 2010, neither the 
Veteran nor his representative provided any statements regarding 
the evaluation of his PTSD.  Indeed, in a pre-hearing conference, 
the issues to be discussed were clarified, and, at that time, the 
Veteran and his representative agreed that his testimony would 
involve only his claims for increased ratings for his 
service-connected right facial nerve palsy, hypertensive heart 
disease, hypertension, and erectile dysfunction.  Further, 
neither the Veteran nor his representative entered any objections 
when these increased rating issues were noted at the commencement 
of the hearing.  T. at 2.  In any event, the Board will remand 
this issue to obtain a definitive response from the Veteran as to 
whether he desires to present testimony at a hearing on the issue 
of entitlement to an increased rating for his service-connected 
PTSD.

Regarding facial nerve palsy, the Veteran has stated that he has 
headaches as a residual of the injuries that led to his service-
connected nerve palsy.  While headaches are documented in the 
treatment records, it is unclear whether headaches are a residual 
of the nerve injury suffered by the Veteran in service, and if 
so, whether his headaches are of sufficient severity to warrant a 
separate compensable rating.  

Finally, with respect to the Veteran's service-connected heart 
disease, his hearing testimony indicated that he had received a 
pacemaker.  Such information suggests the possibility that his 
heart related disabilities have worsened.  Accordingly, an 
examination to ascertain the current severity of his heart 
disease and hypertension is warranted.  

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:
1.  Contact the Veteran and ask him to 
fully identify the names and addresses of 
all non-VA providers of treatment for his 
facial nerve palsy, hypertensive heart 
disease, hypertension, erectile 
dysfunction, and PTSD, to include providers 
located at the Tinker Air Force Base 
Hospital.  

Additionally, the Veteran should be asked 
to indicate whether the July 21, 2010 
physical examination discussed during his 
hearing was conducted by VA or any other 
provider, to include the Tinker Air Force 
Base Hospital.

Upon response from the Veteran, all 
sufficiently identified records should be 
obtained and associated with the record.  
All attempts to obtain these records should 
be fully documented.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R.
§ 3.159(e)(1) (2009).

2.  Request clarification from the 
Veteran regarding whether he desires a 
hearing before RO personnel or a Veterans 
Law Judge on the issue of an initial 
evaluation in excess of 30 percent for 
PTSD.  If he responds in the affirmative, 
schedule such hearing.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
extent of his facial nerve palsy.  The 
claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  A full history should be elicited 
from the Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

Following examination, review of the claims 
file, and interview of the Veteran, the 
examiner should identify all manifestations 
of the facial nerve palsy and their 
severity.  The examiner should indicate 
whether there is complete paralysis of the 
facial nerve, or in the alternate, describe 
any partial paralysis as moderate or 
severe.

The examiner should also indicate whether 
there are headaches associated with this 
service-connected disability.  If so, the 
examiner should describe the frequency of 
any such prostrating headache attacks.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
extent of his hypertension and hypertensive 
heart disease.  The claims file and a copy 
of this remand should be forwarded to the 
examiner for review.  A full history should 
be elicited from the Veteran during the 
course of the examination, the pertinent 
details of which should be recited in the 
examination report.

The Veteran's blood pressure readings 
should be recorded.

With respect to hypertensive heart disease, 
the examiner should report whether the 
Veteran is in receipt of continuous 
medication.  The examiner should also 
report the workload at which the Veteran 
experiences dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner should 
indicate whether there is evidence of 
cardiac hypertrophy or dilatation, or 
whether there is evidence of left 
ventricular dysfunction and if so, the 
percent of ejection fraction.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decisions remain adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


